Exhibit 10.5




UNANIMOUS CONSENT IN LIEU OF A SPECIAL MEETING

OF THE BOARD OF DIRECTORS OF

SMARTDATA CORPORATION.




The Undersigned, being the sole Director of SmartData Corporation (the Company),
hereby takes the following action;




WHEREAS, SmartData Corporation is desirous of settling all outstanding
convertible debts of $81,158 due to Burkeley J. Priest a former sole Officer and
Director of the Company. Such settlement to occur through the execution of a
debt settlement agreement which requires a cash payment of $19,500 and the
issuance of a $33,341, two year, noninterest bearing promissory note due
February 24, 2016.




WHEREAS, SmartData Corporation is desirous of settling all outstanding
convertible debts of $16,659 due to the Munson Family Limited Partnership, an
entity controlled by Gerard Rice, a former director and officer of the Company.
Such settlement to occur through the execution of a debt settlement agreement
which requires the issuance of a $16,659, two year, noninterest bearing
promissory note due February 24, 2016.




WHEREAS, SmartData Corporation is desirous of settling all outstanding
convertible debts of $15,500 due to Marcel Vifian.  Such settlement to occur
through a cash payment of $15,500.




WHEREAS,   The Board of Directors deems it in the best interest of the Company
to settle all outstanding convertible debts as of February 24, 2014.




THEREFORE BE IT RESOLVED, SmartData Corporation shall execute a Debt Settlement
Agreement with Burkeley J. Priest which requires a cash payment of $19,500 and
the issuance of a $33,341, two year, noninterest bearing promissory note due
February 24, 2016;




BE IT FURTHER RESOLVED, SmartData Corporation shall execute a Debt Settlement
Agreement with Munson Family Limited Partnership which requires the issuance of
a $16,659, two year, noninterest bearing promissory note due February 24, 2016.




BE IT FURTHER RESOLVED, SmartData Corporation shall settle the outstanding
convertible debt due to Marcel Vifian through a $15,500 cash payment.




BE IT FURTHER RESOLVED, that this Unanimous Consent be placed into the minute
book of the Company with the proceedings of the Board of Directors and that this
consent shall have the same force and effect as if a meeting of the directors
were held.




IN WITNESS WHEREOF, the undersigned has executed this document to be effective
this 24th day of February, 2014.




/s/Bruce Lybbert

Bruce Lybbert






